Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant-initiated Interview
On 08/09/2022, the proposed response under the First Action Interview Pilot Program was discussed, however, no agreement of patentability was reached. See the attached Interview Summary for more details.    

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s):  

---“A shower assembly comprising a shower head” (claim 19 L1-2) [Notice that only bar valve 100 is shown, no shower head or shower assembly is shown].

---“A mixing tap” (claim 20 L1) [Notice that while a bar valve 100 is shown, a mixing tap (assumed to be a faucet/spout) is not shown. Also see the 112b rejection below].

No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

---Reference number “103” mentioned in Para [0047] as being “housing 103” is not shown in the drawings. Additionally, it is possible that a typo occurred in the specification rather than the drawings and that the housing 103 should be housing 102 which is supported by the drawings and the specification (see the Specification section below).   

---Reference number 138 mentioned in Para. [0049] as being “corresponding indentations 138 in the outer wall 122 of the shell 120” is not shown in the drawings. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:

---Due to a possible typo in the specification, the drawings, in particular Fig. 2, is inconsistent with the specification. Paras. [0039-0040] mentions that the bar valve includes a cold water flow A, a hot water flow B and a mixed water flow C and wherein the elongate housing 102 has a hot inlet 104a and a cold inlet 104b. Notice that in at least Fig. 2 the hot inlet 104a comprises the cold water flow A and the cold inlet 104B comprises the hot water flow B. Based on this incongruity, the Office will assume that a typo occurred in the specification (see the Specification section below for more details). 
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 

---In at least Paras. [0039-0040], due to a possible typo in the specification, the drawings, in particular Fig. 2, and the specification are consistent with each other. Paras. [0039-0040] mentions that the bar valve includes a cold water flow A, a hot water flow B and a mixed water flow C and wherein the elongate housing 102 has a hot inlet 104a and a cold inlet 104b. Notice that in at least Fig. 2, the hot inlet 104a comprises the cold water flow A and the cold inlet 104B comprises the hot water flow B. Based on this incongruity, the Office will assume that a typo occurred in the specification. The Office suggests that either the specification or the drawing are amended for consistency such as by amending the cold water flow to be B instead of A and the hot water flow to be A instead of B (see also the Drawing section above).

---In Para. [0046] L6 “flow controller 12” should be –flow controller 112”. 

---In Para. [0047] L2 and L9, due to a possible typo in the specification, reference number “103” is not shown in the drawing (see the Drawing section above). However, it is assumed that a typo occurred and “housing 103” should be --housing 102—. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 L2 recites “the flow controller actuator”. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 19 L16 recites the limitation “wherein the shower head is connected to an outlet of the bar valve”; however, the limitation of “an outlet” is already recited in L5. It is unclear and indefinite if the latter recitation is the same as the previous recitation or if they are distinct. Based on the disclosure, the Office will assume that they are the same limitation. The Office suggests that claim 19 L16 is amended to --wherein the shower head is connected to the outlet of the bar valve--. 
Claim 20 recites “a mixing tap comprising a bar valve”. Due to incongruities and nuances in the language it is unclear and indefinite if the applicant is attempting to claim A) “a mixing tap/valve comprising a bar valve” or B) “a mixing tap/faucet/spout comprising a bar valve”. It is noted that term “tap” is often used in the art to denote either “a valve” or “a faucet/spout” since the word tap can be defined as being “a device by which a flow of liquid or gas from a pipe or container can be controlled” (i.e. a VALVE) or “a device consisting of a spout and valve attached to the end of a pipe to control the flow of a fluid” (i.e. a FAUCET). Assuming scenario A, it is noted that the Drawing Objection mentioned above may be withdrawn since the tap is the bar valve 100 itself, however, a claim objection between claim 1 and 20 will be applicable as being substantial duplicates (see the Claim Objection section below). Assuming scenario B, it is noted that the Drawing Objection above would be applicable and the Claim Objection below can be withdrawn since the claimed mixing tap (assumed to be a faucet/spout assembly in scenario B) is distinct from just the bar valve 100. Based on the disclosure (see at least Para. [0041]), the Office will assume that the applicant is attempting to claim scenario B, wherein the mixing tap is a faucet/spout assembly that comprises the bar valve 100 and which allows the assembly to control fluid flowing out of a tap/spout. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant's position.  

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (Assuming scenario A, see the 112 section above). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 18 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Wang (EP 2988039).
Regarding claim 1, Wang (EP 2988039) teaches in Figs. 1-7 (see at least Figs. 1-2) of a bar valve comprising: an elongate housing (shell 1) having a first inlet (unnumbered but shown, see the left-side fluid inlet port that allows fluid into the thermostat valve core 2) located towards a first end of the housing, a second inlet (unnumbered but shown, see the right-side fluid inlet port that allows fluid into the thermostat valve core 2 via a fluid passage within the shell 2) located towards a second end of the housing, and an outlet (see conduits 5) located between the first inlet and the second inlet; a mixing chamber (within the thermostat valve core 2 cold and hot water are mixed and temperature regulated by the thermostat valve core 2) within the housing, the mixing chamber being configured to receive first and second input flows from the first inlet and second inlet, respectively; and a flow controller (switch valve 4 which switches between the two outlet conduits 5 and adjust water flow) configured to receive a mixed flow from the mixing chamber and controllably output an outlet flow to the outlet; wherein the mixing chamber and flow controller are disposed sequentially in a region of the housing between the first end and the outlet, thereby confining the mixed flow and the outlet flow to the region of the housing between the first end and the outlet (see at least Figs. 1-2 and Para. [0019-0022], notice that the device of Wang comprises similar structure and function as applicant’s device). Thus, the device of Wang meets all limitations of claim 1.
Regarding claim 2 and the limitation of the bar valve according to claim 1, wherein the mixing chamber is located at or adjacent to the first end of the housing and the flow controller is located adjacent to the mixing chamber; the device of Wang meets this limitation as shown in at least Figs. 1-2 of Wang with the device of Wang comprising similar structure and function as applicant’s device.
Regarding claim 3 and the limitation of the bar valve according to claim 1, wherein the mixed flow entering the flow controller and the outlet flow exiting the flow controller are parallel to a longitudinal axis of the housing; the device of Wang meets this limitation as shown in at least Figs. 1-2 of Wang with the device of Wang comprising similar structure and function as applicant’s device.
Regarding claim 4 and the limitation of the bar valve according to claim 1, further comprising a temperature controller (see the thermostat valve core 2 which regulates the temperature of the mixed water) for varying the temperature of the mixed flow; the device of Wang meets this limitation as shown in at least Figs. 1-2 of Wang and Para. [0019-0022] with the device of Wang comprising similar structure and function as applicant’s device.
Regarding claim 5 and the limitation of the bar valve according to claim 4, wherein the temperature controller at least one of:(a) varies a ratio of the first and second inlet flows to the mixing chamber, and (b) is thermostatic; the device of Wang meets this limitation as shown in at least Figs. 1-2 of Wang and Para. [0019-0022] with the thermostat valve core being “thermostatic” in that the valve ensures that a constant mixed temperature water is delivered having similar structure and function as applicant’s device.
Regarding claim 6 and the limitation of the bar valve according to claim 4, further comprising a temperature control actuator for controlling the temperature controller; the device of Wang meets this limitation as shown in at least Figs. 1-2 of Wang showing that the thermostat valve core 2 can be control via an unnumbered control knob for setting a desired temperature and the switch valve 4 may be controlled via another unnumbered control knob on the opposite side. 
Regarding claim 7 and the limitation of the bar valve according to claim 6, wherein the temperature control actuator at least one of:(a) includes a temperature control knob, handle, lever, or button, and (b) is located at the first end of the housing; the device of Wang meets this limitation as shown in at least Figs. 1-2 of Wang showing that the thermostat valve core 2 can be control via an unnumbered control knob for setting a desired temperature and the switch valve 4 may be controlled via another unnumbered control knob on the opposite side.
Regarding claim 8 and the limitation of the bar valve according to claim 1, further comprising a flow controller actuator for controlling the flow controller; the device of Wang meets this limitation as shown in at least Figs. 1-2 of Wang showing that the switch valve 4 may be controlled via an unnumbered control knob on one side and the thermostat valve core 2 can be control via an unnumbered control knob for setting a desired temperature located on the opposite side.
Regarding claim 9 and the limitation of the bar valve according to claim 8, wherein the flow controller actuator at least one of:(a) includes a flow control knob, handle, lever, or button, and (b) is located at the second end of the housing; the device of Wang meets this limitation as shown in at least Figs. 1-2 of Wang showing that the switch valve 4 may be controlled via an unnumbered control knob on one side and the thermostat valve core 2 can be control via an unnumbered control knob for setting a desired temperature located on the opposite side.
Regarding claim 10 and the limitation of the bar valve according to claim 8, wherein the flow controller is rotatably mounted about a longitudinal axis of the housing; the device of Wang meets this limitation as shown in at least Figs. 1-2 of Wang and Para. [0019-0022] with the device of Wang comprising similar structure and function as applicant’s device.
Regarding claim 11 and the limitation of the bar valve according to claim 1, wherein the flow controller comprises a shell (see the body of pipe 3 of Wang) including at least one shell aperture (see apertures 32, 33, 34 and 35 of Wang that allows fluid to be routed) and a rotatable element (see in Fig. 7 of Wang the cylindrical body of switch valve 4) including at least one flow aperture (see apertures 42 and 43 of Wang that allows fluid to be routed and adjusted), the rotatable element being actuatable by a user to selectively align the flow aperture with the shell aperture, selectively allowing flow through the flow controller; the device of Wang meets this limitation as shown in at least Figs. 1-2 of Wang and Para. [0019-0022] with the device of Wang comprising similar structure and function as applicant’s device.
Regarding claim 12 and the limitation of the bar valve according to claim 11, wherein the flow controller further includes a shaft (in Figs. 2 and 7 of Wang see the shaft of the switch valve 4 which is coupled to the cylindrical body of the switch valve and to the unnumbered control knob of the switch valve), the shaft being rotatable to cause rotation of the rotatable element; the device of Wang meets this limitation as shown in at least Figs. 1-2 of Wang and Para. [0019-0022] with the device of Wang comprising similar structure and function as applicant’s device.
Regarding claim 13 and the limitation of the bar valve according to claim 12, wherein the shaft is configured to be rotated by the flow controller actuator; the device of Wang meets this limitation as shown in at least Figs. 1-2 and 7 of Wang showing that the switch valve 4 may be controlled via an unnumbered control knob which is connected to the shaft.
Regarding claim 18 and the limitation of the bar valve according to claim 1, further comprising at least one additional outlet through which the flow controller can direct flow; the device of Wang meets this limitation as shown in at least Figs. 1-2 of Wang and Para. [0019-0022] with the device of Wang comprising two outlet conduits 5 in a similar manner as applicant’s device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (EP 2988039) in view of Mambrin (WO 2006/054320).
Regarding claims 19-20, as best understood by the Office, the device of Wang (EP 2988039) teaches in Figs. 1-7 (see at least Figs. 1-2) nearly all the limitations of claims 19-20 (see the rejection of claim 1 above for more details, additionally a detailed explanation of how the device of the combination meets the claims is included below) except for the limitations of the bar valve being used in a shower assembly with a shower head (claim 19) and the bar valve being used as a mixing tap (claim 20). However, bar valve in combination with shower/mixing tap assemblies are well-known in the art. 
Mambrin (WO 2006/054320) teaches in Figs. 1-19 (see at least Fig. 1) of another example of a bar valve comprising at least two inlets (16, 18), a temperature controlling valve 38, a flow control valve 50 and two outlets (28, 30) wherein the flow control valve 50 can control from fluid going to the spout outlet via outlet 28 or to a shower head via outlet 30. Such an arrangement allows a user the flexibility to use a single tap to selectively control the flow to either a spout or to a shower head in a shower environment. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the outlets (conduits 5) of the device of Wang to be fluidly connected to a spout (28) and to a shower head (30) in a similar manner as taught by Mambrin, since such a modification allows a user the convenience of using a single tap to selectively control both the temperature and flow rate of water flowing to either a faucet spout or a shower head in a shower environment. 
As such, regarding claim 19, as best understood by the Office, the device of the combination of Wang in view of Mambrin teaches of a shower assembly (see at least Figs. 1-2 of Wang as modified by at least Fig. 1 of Mambrin) comprising: a shower head (see the shower head in Fig. 1 of Mambrin which is fluidly connected to one of the outlet conduit 5 of Wang); and a bar valve (see the bar valve assembly of Wang) comprising: an elongate housing (shell 1 of Wang) having a first inlet (unnumbered but shown, see the left-side fluid inlet port that allows fluid into the thermostat valve core 2 of Wang) located towards a first end of the housing, a second inlet (unnumbered but shown, see the right-side fluid inlet port that allows fluid into the thermostat valve core 2 via a fluid passage within the shell 2) located towards a second end of the housing, and an outlet (see at least one of the conduits 5 of Wang which is fluidly connected to the shower head in a similar manner as taught by outlet 30 of Mambrin) located between the first inlet and the second inlet; a mixing chamber (within the thermostat valve core 2 cold and hot water are mixed and temperature regulated by the thermostat valve core 2) within the housing, the mixing chamber being configured to receive first and second input flows from the first inlet and second inlet, respectively; and a flow controller (switch valve 4 of Wang which switches between the two outlet conduits 5 and adjust water flow) configured to receive a mixed flow from the mixing chamber and controllably output an outlet flow to the outlet; wherein the mixing chamber and flow controller are disposed sequentially in a region of the housing between the first end and the outlet, thereby confining the mixed flow and the outlet flow to the region of the housing between the first end and the outlet; and wherein the shower head is connected to an outlet of the bar valve (see at least Figs. 1-2 and Para. [0019-0022] of Wang and Fig. 1 of Mambrin, notice that the device of the combination comprises similar structure and function as applicant’s device).
Regarding claim 20, as best understood by the Office, the device of the combination of Wang in view of Mambrin teaches of a mixing tap (see at least Figs. 1-2 of Wang as modified by at least Fig. 1 of Mambrin with the assembly being used as mixing tap and capable of routing fluid between either a faucet spout or a shower head) comprising: a bar valve (see the bar valve assembly of Wang) comprising: an elongate housing (shell 1 of Wang) having a first inlet (unnumbered but shown, see the left-side fluid inlet port that allows fluid into the thermostat valve core 2 of Wang) located towards a first end of the housing, a second inlet (unnumbered but shown, see the right-side fluid inlet port that allows fluid into the thermostat valve core 2 via a fluid passage within the shell 2) located towards a second end of the housing, and an outlet (see at least one of the conduits 5 of Wang which is fluidly connected to either a shower head or a faucet spout in a similar manner as taught by outlets 28 and 30 of Mambrin) located between the first inlet and the second inlet; a mixing chamber (within the thermostat valve core 2 cold and hot water are mixed and temperature regulated by the thermostat valve core 2) within the housing, the mixing chamber being configured to receive first and second input flows from the first inlet and second inlet, respectively; and a flow controller (switch valve 4 of Wang which switches between the two outlet conduits 5 and adjust water flow) configured to receive a mixed flow from the mixing chamber and controllably output an outlet flow to the outlet; wherein the mixing chamber and flow controller are disposed sequentially in a region of the housing between the first end and the outlet, thereby confining the mixed flow and the outlet flow to the region of the housing between the first end and the outlet (see at least Figs. 1-2 and Para. [0019-0022] of Wang and Fig. 1 of Mambrin, notice that the device of the combination comprises similar structure and function as applicant’s device). Thus, the device of the combination of Wang in view of Mambrin meets all the limitations of claims 19-20.

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art are Wang (EP 2988039), Lei (EP 2977657), Nobili (EP 2789885), Lin (EP 3470953), Ueno (US 5,743,463) and Mambrin (WO 2006/054320) with the prior art teaching various examples of bar valves which are often used mixing taps/diverters for supplying mixed water to either a faucet spout or a shower head similar to applicant’s general invention. Notice that the prior art comprises similar structure such as having an elongated housing, a first/cold inlet, a second/hot inlet, at least one outlet, a mixing chamber with a thermostatic mixing valve for mixing hot and cold water and for delivering the mixed water at a constant desired temperature and a flow-rate/switching valve for selecting between the spout outlet or the shower head outlet while adjusting the flow-rate to the desired outlet. However, notice that most of the prior art fails to teach the limitation “wherein the mixing chamber and flow controller are disposed sequentially in a region of the housing between the first end and the outlet, thereby confining the mixed flow and the outlet flow to the region of the housing between the first end and the outlet”. Wang is one of the prior art that teaches such limitation as evidenced in the rejections above. However, notice that the structure of the flow controller (flow-rate/switching valve) is different to the one of the claimed invention. Additionally, while the structure of the flow controller by itself may be known, notice that modifying the prior art Wang to include the claimed flow controller would inadvertently either render the device of Wang inoperable for its intended purpose or it would require extensive reconstruction of the device of Wang which could hinder or go against the various advantages proposed by Wang’s invention. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the bar valve (100) comprising the limitation of: “the bar valve according to claim 11, wherein the flow controller (112) further comprises a fixed element (130), the rotatable element (140) configured to bear against the fixed element during rotation” (claim 14); “the bar valve according to claim 14, wherein the flow controller further comprises a seal element (132) interposed between the fixed element and the shell (120)” (claim 15); “the bar valve according to claim 15, wherein the flow controller further comprises a flow cap (152) for sealing together the rotatable element and the shell” (claim 16) and “the bar valve according to claim 16, wherein the flow cap, rotatable element, fixed element, seal element, and shell are arranged sequentially in a direction of flow through the flow controller” (claim 17) in combination with all the limitations of the intervening claims as claimed in claims 14-17 and as shown in at least Figs. 2 and 4 of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753